19-50292-cag Doc#154 Filed 08/02/19 Entered 08/02/19 13:17:05 Main Document Pg 1 of
                                        12
19-50292-cag Doc#154 Filed 08/02/19 Entered 08/02/19 13:17:05 Main Document Pg 2 of
                                        12
19-50292-cag Doc#154 Filed 08/02/19 Entered 08/02/19 13:17:05 Main Document Pg 3 of
                                        12
19-50292-cag Doc#154 Filed 08/02/19 Entered 08/02/19 13:17:05 Main Document Pg 4 of
                                        12
19-50292-cag Doc#154 Filed 08/02/19 Entered 08/02/19 13:17:05 Main Document Pg 5 of
                                        12
19-50292-cag Doc#154 Filed 08/02/19 Entered 08/02/19 13:17:05 Main Document Pg 6 of
                                        12
19-50292-cag Doc#154 Filed 08/02/19 Entered 08/02/19 13:17:05 Main Document Pg 7 of
                                        12
19-50292-cag Doc#154 Filed 08/02/19 Entered 08/02/19 13:17:05 Main Document Pg 8 of
                                        12
19-50292-cag Doc#154 Filed 08/02/19 Entered 08/02/19 13:17:05 Main Document Pg 9 of
                                        12
19-50292-cag Doc#154 Filed 08/02/19 Entered 08/02/19 13:17:05 Main Document Pg 10
                                      of 12
19-50292-cag Doc#154 Filed 08/02/19 Entered 08/02/19 13:17:05 Main Document Pg 11
                                      of 12
19-50292-cag Doc#154 Filed 08/02/19 Entered 08/02/19 13:17:05 Main Document Pg 12
                                      of 12
